TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00190-CR




Jeffrey Edwin Prewitt, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3011512, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Jeffrey Edwin Prewitt seeks to appeal from a judgment of conviction for murder.  The
trial court has certified that this is a plea bargain case and Prewitt has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   April 7, 2006
Do Not Publish